UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51656 EAGLE FORD OIL & GAS CORP. (Exact name of registrant as specified in its charter) Nevada 75-2990007 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 2951 Marina Bay Dr., Ste 130-369 League City, TX (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (281) 383-9648 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ 33,691,089 shares of the registrant’s common stock were outstanding as of November 18, 2011. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART II—OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 27 Item 6. Exhibits. 28 2 EAGLE FORD OIL & GAS CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2011 December 31, 2010 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable - production Deferred offering costs - Prepaid expenses - Total current assets PROPERTY AND EQUIPMENT Oil and gas properties, using full cost accounting Costs subject to amortization - Costs not subject to amortization Pipeline transmission properties - Less accumulated depreciation and depletion ) - Total property and equipment, net OTHER ASSETS Advances to operators - TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ (DEFICIT) EQUITY CURRENT LIABILITIES Accounts payable – trade $ $ Accrued expenses Accrued expenses to related parties Third party advances - Notes payable, current portion Notes payable to related parties, current portion Convertible debentures - Total current liabilities Derivative liability - warrants - Asset retirement obligations TOTAL LIABILITIES Commitments and contingencies - - SHAREHOLDERS’ EQUITY (DEFICIT) Preferred stock, undesignated, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 75,000,000 shares authorized, 33,446,090 and 17,857,113 shares issued and outstanding, respectively Additional paid-in-capital Accumulated deficit ) ) Total Eagle Ford Oil & Gas Corp. shareholders’ (deficit) equity ) Noncontrolling interest - TOTAL SHAREHOLDERS’ (DEFICIT) EQUITY ) TOTAL LIABILITIES AND SHAREHOLDERS’ (DEFICIT) EQUITY $ $ See summary of significant accounting policies and notes to unaudited consolidated financial statements. 3 EAGLE FORD OIL & GAS CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, REVENUE $ OPERATING EXPENSES Lease operating expenses General and administrative expenses Depreciation, depletion and accretion Impairment of goodwill - - - Total operating expenses Net operating loss ) OTHER INCOME (EXPENSE) Gain on settlement of debt - - Interest expense ) Unrealized gain on change in warrant derivative value - - Other expense ) - ) - Total other income (expense) ) ) Net loss ) Net income (loss) attributable to noncontrolling interest - ) ) Net loss attributable to Eagle Ford Oil & Gas Corp. $ ) $ ) $ ) $ ) Loss per common share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average common shares outstanding(basic and diluted) See summary of significant accounting policies and notes to unaudited consolidated financial statements. 4 EAGLE FORD OIL & GAS CORP. CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY (DEFICIT) For the Nine Months Ended September 30, 2011 (Unaudited) Common Stock Additional Non- Total Shareholders’ Shares Par Value Paid-in Capital Accumulated Deficit controlling Interest Equity (Deficit) Balance, December 31, 2010 $ $ $ ) $ $ Distributions to shareholders - - ) - - ) Effect of Reverse Acquisition - - Common shares issued for cash - - Common shares issued for exchange ofnotes payable - - Common shares issued for exchange of accounts payable - trade 20 - - Common shares issued for services - - Common shares issued for deferred offering costs - - Capital contribution for debt forgiveness - Capital contribution for debt extinguishment - Acquisition of noncontrolling interest - ) - Net loss - - - ) ) Balance, September 30, 2011 $ $ $ ) $
